DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0220174) in view of Maharyta et al. (2019/0227669).

Regarding claim 1, Kim teaches a device, comprising: a transmitter electrode (Fig1; para [0027] plurality of drive electrodes TX1 to TXn) having a transmitter electrode outer edge (460; Fig 5C); and a receiver electrode (Fig 1; para [0027] a plurality of receiving electrodes RX1 to RXm) having a receiver electrode inner edge (450; Fig 5C) and a receiver electrode outer edge (450; Fig 5C), wherein the receiver electrode inner edge partially surrounds the transmitter electrode outer edge (Fig 5d shows electrode 450 partially surrounds electrode 460); and a conductive overlay (270; Fig 5d) over the transmitter electrode and the receiver electrode (para [0097] FIG. 5e is a cross sectional view of a case where a pressure has been applied to the touch input device 1000 shown in FIG. 5d. When the pressure is applied to the surface of the touch sensor panel 100 by the object 500, the touch sensor panel 100 or the display module 200 may be bent or pressed. Here, a distance "d" between the reference potential layer 270 and the pressure electrode 450 and 460 may be decreased to "d'" by the spacer layer 220 positioned within the display module 200. In this case, due to the decrease of the distance "d", the fringing capacitance is absorbed in the reference potential layer 270, so that the mutual capacitance between the first electrode 450 and the second electrode 460 may be reduced. Therefore, the magnitude of the touch pressure can be calculated by obtaining the reduction amount of the mutual capacitance from the sensing signal obtained through the receiving electrode).
Kim fails to teach, wherein the transmitter electrode comprises a solid circle shape electrode; wherein the receiver electrode inner edge surrounds the transmitter electrode outer edge; as claimed.
Maharyta teaches a touch button, comprising: a transmitter electrode (102; Fig 1; Fig 3A) having a transmitter electrode outer edge (Fig 1 shows outer edge of electrode 102), wherein the transmitter electrode comprises a solid circle shape electrode (para [0034] The inner electrode 102 may be a solid circle or a ring and the outer electrode 104 may be a ring that surrounds the solid circle or ring of the inner electrode 102); and a receiver electrode (104; Fig 1) having a receiver electrode inner edge and a receiver electrode outer edge (Fig 1; Fig 3A), wherein the receiver electrode inner edge surrounds the transmitter electrode outer edge (Fig 1; Fig 3A; para [0034]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Kim by replacing transmitter and receiver electrode of Kim with the transmitter and receiver electrodes as taught by Maharyta because such arrangement and shape of electrodes will result in accurately measure a touch (Maharyta: para [0023]).

Regarding claim 2, Kim teaches the device, wherein the receiver electrode comprises a ring shape electrode (450; Fig 7C), and wherein the transmitter electrode is within the ring shape electrode (460; Fig 7c).

Regarding claim 4, Kim further teaches the device of claim 1, wherein an average gap (gap between 450 and 460; Fig 5d) between the transmitter electrode and the receiver electrode is within one order of magnitude of an average gap (gap between 450+460 and 270; Fig 5d) between the transmitter electrode and the conductive overlay (Fig 5d) (Note: claimed recites “within one order of magnitude”, which under BRI is interpreted as having some type of proportionality. And prior art Fig 5d shows having such obvious relationship).

comprising a controller (130; Fig 1) configured to instruct the transmitter electrode to transmit a sense signal to the receiver electrode (para [0027] Referring to FIG. 1, the touch sensor panel 100 may include a plurality of drive electrodes TX1 to TXn and a plurality of receiving electrodes RX1 to RXm, and may include a drive unit 120 which applies a driving signal to the plurality of drive electrodes TX1 to TXn for the purpose of the operation of the touch sensor panel 100, and a sensing unit 110 which detects the touch and the touch position by receiving a sensing signal including information on the capacitance change amount changing according to the touch on the touch surface of the touch sensor panel 100), wherein the receiver electrode is configured to receive a distortion of the sense signal and transmit the distortion of the sense signal to the controller (para [0027] Referring to FIG. 1, the touch sensor panel 100 may include a plurality of drive electrodes TX1 to TXn and a plurality of receiving electrodes RX1 to RXm, and may include a drive unit 120 which applies a driving signal to the plurality of drive electrodes TX1 to TXn for the purpose of the operation of the touch sensor panel 100, and a sensing unit 110 which detects the touch and the touch position by receiving a sensing signal including information on the capacitance change amount changing according to the touch on the touch surface of the touch sensor panel 100. para [0097] When the pressure is applied to the surface of the touch sensor panel 100 by the object 500, the touch sensor panel 100 or the display module 200 may be bent or pressed. Here, a distance "d" between the reference potential layer 270 and the pressure electrode 450 and 460 may be decreased to "d'" by the spacer layer 220 positioned within the display module 200. In this case, due to the decrease of the distance "d", the fringing capacitance is absorbed in the reference potential layer 270, so that the mutual capacitance between the first electrode 450 and the second electrode 460 may be reduced (=claimed “distorted”). Therefore, the magnitude of the touch pressure can be calculated by obtaining the reduction amount of the mutual capacitance from the sensing signal obtained through the receiving electrode).

Regarding claim 6, Kim teaches the device of claim 5, wherein the controller is further configured to determine a deflection amount based on the distortion of the sense signal ((para [0101] FIG. 5g is a cross sectional view of a case where a pressure has been applied to the touch input device shown in FIG. 5f. As with FIG. 5d, when the touch occurs on the touch input device 1000, the display module 200 may be bent or pressed. Here, the "d" between the reference potential layer 270 and the pressure electrode 450 and 460 may be decreased to "d'" by the spacer layer 420 which is positioned between the reference potential layer 270 and the pressure electrodes 450 and 460. As a result, the magnitude of the touch pressure can be calculated by obtaining the reduction amount of the mutual capacitance from the sensing signal obtained through the receiving electrode).

Regarding claim 7, Kim teaches the device of claim 6, further comprising an electrical circuit (120+110; Fig 1) coupled to the transmitter electrode and to the receiver electrode, wherein the controller is configured to determining the deflection amount is greater than a threshold (para [0116] As shown in FIGS. 6e and 6f, the touch input device 1000 according to the third example of the present invention is able to detect the touch pressure by the distance change between the electrode sheet 440 and the substrate 300 to which the electrode sheet 440 has been attached. Here, since the distance "d" between the electrode sheet 440 and the substrate 300 is very small, the touch input device 1000 is able to precisely detect the touch pressure even by the minute change in the distance "d" due to the touch pressure.). 
Kim fails to explicitly teach assert a deflection detected signal to the electrical circuit in response to determining the deflection amount is greater than a threshold; as claimed.
However, Kim teaches calculating magnitude of pressure (para [0115]) is obviously same as assert a deflection detected signal to the electrical circuit in response to determining the amount of deflection is greater than a threshold.

Regarding claim 8, Kim teaches the device of claim 1, wherein the conductive overlay is grounded (para [0095] The reference potential layer 270 may be a ground potential layer which is included in itself during the manufacture of the display module 200.)

Regarding claim 9, Kim teaches the device wherein the device further comprises a conductive layer mechanically coupled to the conductive overlay, the conductive layer  electrically isolated from the conductive overlay, the transmitter electrode, and the receiver electrode, and the conductive layer electrically coupled to a ground terminal (para [0077] As with the description related to FIG. 9a, when substrate 300 or the display module 200 on which the pressure electrodes 450 and 460 are attached may not have the ground potential or may have a weak ground potential, the electrode sheet 440 may further include, as shown in FIGS. 9a to 9d, a ground electrode (not shown) under the first insulation layers 470, 470-1, and 470-2 disposed to contact with the substrate 300 or the display module 200. Here, the electrode sheet 440 may further include an additional insulation layer (not shown) which is opposite to the first insulation layers 470, 470-1, and 470-2 such that the ground electrode (not shown) is located between the additional insulation layer and the first insulation layers 470, 470-1, and 470-2.).

Regarding claim 10, Kim teaches the device, further comprising an insulative layer between the conductive overlay and the conductive layer (para [0077] Here, the electrode sheet 440 may further include an additional insulation layer (not shown) which is opposite to the first insulation layers 470, 470-1, and 470-2 such that the ground electrode (not shown) is located between the additional insulation layer and the first insulation layers 470, 470-1, and 470-2.).

Regarding claim 11, Kim teaches a system, comprising: a conductive overlay (270; Fig 5d); a transmitter electrode (Fig1; para [0027] plurality of drive electrodes TX1 to TXn) having a transmitter electrode outer edge (460; Fig 5C); and a receiver electrode (Fig 1; para [0027] a plurality of receiving electrodes RX1 to RXm) having a receiver electrode inner edge (450; Fig 5C) and a receiver electrode outer edge (450; Fig 5C), wherein the receiver electrode inner edge partially surrounds the transmitter electrode Fig 5d shows electrode 450 partially surrounds electrode 460); a controller (130; Fig 1) coupled to the receiver electrode and to the transmitter electrode (Fig 1), wherein the controller is configured to detect deflection of the conductive overlay relative to the transmitter electrode and the receive electrode (para [0101] FIG. 5g is a cross sectional view of a case where a pressure has been applied to the touch input device shown in FIG. 5f. As with FIG. 5d, when the touch occurs on the touch input device 1000, the display module 200 may be bent or pressed. Here, the "d" between the reference potential layer 270 and the pressure electrode 450 and 460 may be decreased to "d'" by the spacer layer 420 which is positioned between the reference potential layer 270 and the pressure electrodes 450 and 460. As a result, the magnitude of the touch pressure can be calculated by obtaining the reduction amount of the mutual capacitance from the sensing signal obtained through the receiving electrode).
Kim fails to teach, wherein the transmitter electrode comprises a solid circle shape electrode; wherein the receiver electrode inner edge surrounds the transmitter electrode outer edge; as claimed.
Maharyta teaches a touch button, comprising: a transmitter electrode (102; Fig 1; Fig 3A) having a transmitter electrode outer edge (Fig 1 shows outer edge of electrode 102), wherein the transmitter electrode comprises a solid circle shape electrode (para [0034] The inner electrode 102 may be a solid circle or a ring and the outer electrode 104 may be a ring that surrounds the solid circle or ring of the inner electrode 102); and a receiver electrode (104; Fig 1) having a receiver electrode inner edge and a receiver electrode outer edge (Fig 1; Fig 3A), wherein the receiver Fig 1; Fig 3A; para [0034]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Kim by replacing transmitter and receiver electrode of Kim with the transmitter and receiver electrodes as taught by Maharyta because such arrangement and shape of electrodes will result in accurately measure a touch (Maharyta: para [0023]).

Regarding claim 12, Kim teaches the system, wherein the receiver electrode comprises a ring shape electrode (450; Fig 7C).

Regarding claim 14, Kim further teaches the system of claim 11, wherein an average gap (gap between 450 and 460; Fig 5d) between the transmitter electrode and the receiver electrode is within one order of magnitude of an average gap (gap between 450+460 and 270; Fig 5d) between the transmitter electrode and the conductive overlay (Fig 5d) (Note: claimed recites “within one order of magnitude”, which under BRI is interpreted as having some type of proportionality. And prior art Fig 5d shows having such obvious relationship).

Regarding claim 15, Kim teaches the system of claim 14, wherein the controller is configured to transmit a sense signal to the transmitter electrode (para [0027] Referring to FIG. 1, the touch sensor panel 100 may include a plurality of drive electrodes TX1 to TXn and a plurality of receiving electrodes RX1 to RXm, and may include a drive unit 120 which applies a driving signal to the plurality of drive electrodes TX1 to TXn for the purpose of the operation of the touch sensor panel 100, and a sensing unit 110 which detects the touch and the touch position by receiving a sensing signal including information on the capacitance change amount changing according to the touch on the touch surface of the touch sensor panel 100); receive a distorted sense signal (para [0027] Referring to FIG. 1, the touch sensor panel 100 may include a plurality of drive electrodes TX1 to TXn and a plurality of receiving electrodes RX1 to RXm, and may include a drive unit 120 which applies a driving signal to the plurality of drive electrodes TX1 to TXn for the purpose of the operation of the touch sensor panel 100, and a sensing unit 110 which detects the touch and the touch position by receiving a sensing signal including information on the capacitance change amount changing according to the touch on the touch surface of the touch sensor panel 100. para [0097] When the pressure is applied to the surface of the touch sensor panel 100 by the object 500, the touch sensor panel 100 or the display module 200 may be bent or pressed. Here, a distance "d" between the reference potential layer 270 and the pressure electrode 450 and 460 may be decreased to "d'" by the spacer layer 220 positioned within the display module 200. In this case, due to the decrease of the distance "d", the fringing capacitance is absorbed in the reference potential layer 270, so that the mutual capacitance between the first electrode 450 and the second electrode 460 may be reduced (=claimed “distorted”). Therefore, the magnitude of the touch pressure can be calculated by obtaining the reduction amount of the mutual capacitance from the sensing signal obtained through the receiving electrode); and detect at least one distortion parameter of the conductive overlay responsive to the distorted sense signal and the sense signal (para [0027] Referring to FIG. 1, the touch sensor panel 100 may include a plurality of drive electrodes TX1 to TXn and a plurality of receiving electrodes RX1 to RXm, and may include a drive unit 120 which applies a driving signal to the plurality of drive electrodes TX1 to TXn for the purpose of the operation of the touch sensor panel 100, and a sensing unit 110 which detects the touch and the touch position by receiving a sensing signal including information on the capacitance change amount changing according to the touch on the touch surface of the touch sensor panel 100. para [0097] When the pressure is applied to the surface of the touch sensor panel 100 by the object 500, the touch sensor panel 100 or the display module 200 may be bent or pressed. Here, a distance "d" between the reference potential layer 270 and the pressure electrode 450 and 460 may be decreased to "d'" by the spacer layer 220 positioned within the display module 200. In this case, due to the decrease of the distance "d", the fringing capacitance is absorbed in the reference potential layer 270, so that the mutual capacitance between the first electrode 450 and the second electrode 460 may be reduced. Therefore, the magnitude of the touch pressure can be calculated by obtaining the reduction amount of the mutual capacitance from the sensing signal obtained through the receiving electrode).

Regarding claim 16, Kim teaches the system of claim 15, wherein the controller is further configured to determine a deflection level for at least a portion of the conductive para [0101] FIG. 5g is a cross sectional view of a case where a pressure has been applied to the touch input device shown in FIG. 5f. As with FIG. 5d, when the touch occurs on the touch input device 1000, the display module 200 may be bent or pressed. Here, the "d" between the reference potential layer 270 and the pressure electrode 450 and 460 may be decreased to "d'" by the spacer layer 420 which is positioned between the reference potential layer 270 and the pressure electrodes 450 and 460. As a result, the magnitude of the touch pressure can be calculated by obtaining the reduction amount of the mutual capacitance from the sensing signal obtained through the receiving electrode).

Regarding claim 17, Kim teaches the system of claim 11, wherein the conductive overlay is coupled to a ground terminal (para [0095] The reference potential layer 270 may be a ground potential layer which is included in itself during the manufacture of the display module 200.)

Regarding claim 18, Kim teaches the system, further comprising a conductive layer that is mechanically coupled to the conductive overlay, the conductive layer  electrically isolated from the conductive overlay, the transmitter electrode, and the receiver electrode, and the conductive layer electrically coupled to a ground terminal (para [0077] As with the description related to FIG. 9a, when substrate 300 or the display module 200 on which the pressure electrodes 450 and 460 are attached may not have the ground potential or may have a weak ground potential, the electrode sheet 440 may further include, as shown in FIGS. 9a to 9d, a ground electrode (not shown) under the first insulation layers 470, 470-1, and 470-2 disposed to contact with the substrate 300 or the display module 200. Here, the electrode sheet 440 may further include an additional insulation layer (not shown) which is opposite to the first insulation layers 470, 470-1, and 470-2 such that the ground electrode (not shown) is located between the additional insulation layer and the first insulation layers 470, 470-1, and 470-2.).

Allowable Subject Matter
Claims 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 19, prior art of record fails to teach the following claim limitations of “charging a capacitor with the distorted sense signal; determining, by the controller, a conductive surface deflection, based on the peak and the distorted peak; and activating a conductive surface deflection signal in response to determining the distorted sense signal stored on the capacitor is less than a threshold when a conductive surface electrode is grounded to a circuit ground node”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on some of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PREMAL R PATEL/Primary Examiner, Art Unit 2623